DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims  objected to because of the following informalities:   
Claim 1 recites “the conduit”. The Examiner believes “one of the plurality of conduits” may be the correct words to use here.
Claim 1 recites “a shaft whose one end is connected”. The Examiner believes “a shaft having an end that is connected” may be the correct words to use here.
Claim 1 recites “an outside”. The Examiner believes “an outside of the main body portion” may be the correct words to use here.
Claim 4 recites “a plurality of the communication holes”. The Examiner believes “a plurality of communication holes” may be the correct words to use here.
Claim 5 recites “at least one end portion”. The Examiner believes “at least one end portion of the hole portion” may be the correct words to use here.
Claim 6 recites “support portion”. The Examiner believes that this is a typographical mistake and that the Applicant meant to recites “a support portion”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2014/0288372 to Ando.
Regarding claim 1, Ando discloses an endoscope valve for switching connection states of a plurality of conduits formed in an endoscope (Fig. 2A - channel switching apparatus 100; [0003]- The present invention relates to an endoscope channel switching apparatus which switches a communicating state of a channel part in an endoscope), the endoscope valve comprising: 
a cap (Fig. 2A - gas/water supply switch 69b) including a leak hole (Fig. 2A- communication channel 125) through which a gas flowing via the conduit is dischargeable to an outside (Fig. 3A; see [0077]- communication channel 125 and the through-hole 127 function as a flow channel part for emitting a gas); and 
a shaft whose one end is connected to the cap (see Examiner’s annotated Fig. 3A), the shaft having a rod shape (see Examiner’s annotated Fig. 3A), extending in a longitudinal direction (see Examiner’s annotated Fig. 3A) and including: 

    PNG
    media_image1.png
    851
    902
    media_image1.png
    Greyscale

a main body portion (See shaded area in Examiner’s annotated Fig. 2A) 

    PNG
    media_image2.png
    918
    633
    media_image2.png
    Greyscale

including a hole portion forming a hollow space (Fig. 2A - notch part 133) and a communication hole extending in a direction intersecting the longitudinal direction of the shaft (see Examiner’s annotated Fig. 2A) and communicating with the hole portion and an outside (Fig. 3A; see [0115] - As shown in FIGS. 3A and 3B, the upper end part 163b opens/closes in accordance with internal pressure inside the cylinder 111); and 

    PNG
    media_image3.png
    908
    713
    media_image3.png
    Greyscale

a seal member (Fig. 2A - lower end part 163 a) including a protrusion portion provided in the hole portion (Fig. 2A - high-strength part 167) and the communication hole (Fig. 2A - high-strength part 167), the protrusion portion protruding in the intersection direction from the communication hole (Fig. 2A).
Regarding claim 2, Ando discloses the claimed invention as discussed above concerning claim 1, and Ando further discloses wherein the seal member is formed using an elastic member ([0107]- the body part 161 and the check valve part 163 each are formed of, for example, an elastic body). 
Regarding claim 3, Ando discloses the claimed invention as discussed above concerning claim 1, and Ando further discloses wherein the hole portion passes through a central axis of the main body portion (See Examiner’s annotated Fig. 2A).


    PNG
    media_image2.png
    918
    633
    media_image2.png
    Greyscale

Regarding claim 4,  Ando discloses the claimed invention as discussed above concerning claim 1, and Ando further discloses wherein a plurality of the communication holes are provided (see Examiner’s annotated Fig. 2A).

    PNG
    media_image4.png
    908
    713
    media_image4.png
    Greyscale

Regarding claim 5,  Ando discloses the claimed invention as discussed above concerning claim 1, and Ando further discloses wherein in the hole portion, at least one end portion in a central axis direction of the main body portion is located in the main body portion (See Examiner’s annotated Fig. 2A).

    PNG
    media_image2.png
    918
    633
    media_image2.png
    Greyscale

Regarding claim 7, Ando discloses an endoscope (Fig. 1 – endoscope 1) comprising: the endoscope valve according to claim 1 (Fig. 2A- channel switching apparatus 100).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Publication No. 2014/0288372 to Ando in further view of WO 2014087745 A1 to Kakuto et al. (hereinafter “Kakuto”, all translations from the citations provided).
Regarding claim 6, Ando discloses the claimed invention as discussed above concerning claim 1, and Ando further discloses wherein the protrusion portion includes 
a branch portion provided in the communication hole (see Examiner’s annotated Fig. 2A) and connected to the support portion (see Examiner’s annotated Fig. 2A), and 
an exposed portion provided on an end portion on a side of the branch portion opposite to a side of the support portion, exposed from an outside of the main body portion (see Examiner’s annotated Fig. 2A), 

    PNG
    media_image5.png
    908
    615
    media_image5.png
    Greyscale


However, Kakuto teaches of an analogous endoscopic device including an exposed portion (Fig. 2 - first seal member 31) surrounding an outer surface of the main body portion (See Examiner’s annotated Fig. 2).

    PNG
    media_image6.png
    921
    727
    media_image6.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Ando to include the exposed portion of Kakuto. It would have been advantageous to make the combination in order to seal and to prevent leaking out of the space ([0040] of Kakuto).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. HICKS whose telephone number is (571)272-2387.  The examiner can normally be reached on Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.H./Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795